Title: To James Madison from Anthony Terry, September 1803
From: Terry, Anthony
To: Madison, James


					
						Sir,
						Cadiz September 1803.
					
					I have the honour to inclose you Copy of Mr. John Gavino of Gibraltars Letter to me under date of the first instant, to serve for the Governmt. of the Trade of the United States.  I remain with the most profound Respect, Sir, Your most obt. Servt.
					
						In absence of Mr. J. Yznardy
						Anthony Terry
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
